Case 3:20-cr-30033-MGM Document 19 Filed 11/19/20 Page 1 of 22
Case 3:20-cr-30033-MGM Document 19 Filed 11/19/20 Page 2 of 22
CaseCase  3:20-cr-30033-MGM
     3:20-cr-30033-MGM        Document
                         *SEALED*      19 Filed
                                   Document     11/19/20
                                            9 Filed      PagePage
                                                    10/15/20  3 of 22
                                                                   3 of 22
Case 3:20-cr-30033-MGM Document 19 Filed 11/19/20 Page 4 of 22
CaseCase  3:20-cr-30033-MGM
     3:20-cr-30033-MGM        Document
                         *SEALED*      19 Filed
                                   Document     11/19/20
                                            9 Filed      PagePage
                                                    10/15/20  5 of 22
                                                                   5 of 22
CaseCase  3:20-cr-30033-MGM
     3:20-cr-30033-MGM        Document
                         *SEALED*      19 Filed
                                   Document     11/19/20
                                            9 Filed      PagePage
                                                    10/15/20  6 of 22
                                                                   6 of 22
CaseCase  3:20-cr-30033-MGM
     3:20-cr-30033-MGM        Document
                         *SEALED*      19 Filed
                                   Document     11/19/20
                                            9 Filed      PagePage
                                                    10/15/20  7 of 22
                                                                   7 of 22
CaseCase  3:20-cr-30033-MGM
     3:20-cr-30033-MGM        Document
                         *SEALED*      19 Filed
                                   Document     11/19/20
                                            9 Filed      PagePage
                                                    10/15/20  8 of 22
                                                                   8 of 22
CaseCase  3:20-cr-30033-MGM
     3:20-cr-30033-MGM        Document
                         *SEALED*      19 Filed
                                   Document     11/19/20
                                            9 Filed      PagePage
                                                    10/15/20  9 of 22
                                                                   9 of 22
Case 3:20-cr-30033-MGM Document 19 Filed 11/19/20 Page 10 of 22
Case 3:20-cr-30033-MGM Document 19 Filed 11/19/20 Page 11 of 22
Case 3:20-cr-30033-MGM Document 19 Filed 11/19/20 Page 12 of 22
CaseCase  3:20-cr-30033-MGM
     3:20-cr-30033-MGM        Document
                         *SEALED*      19 Filed
                                   Document     11/19/20
                                            9 Filed      PagePage
                                                    10/15/20  13 of13
                                                                    22of 22
Case 3:20-cr-30033-MGM Document 19 Filed 11/19/20 Page 14 of 22
CaseCase  3:20-cr-30033-MGM
     3:20-cr-30033-MGM        Document
                         *SEALED*      19 Filed
                                   Document     11/19/20
                                            9 Filed      PagePage
                                                    10/15/20  15 of15
                                                                    22of 22
CaseCase  3:20-cr-30033-MGM
     3:20-cr-30033-MGM        Document
                         *SEALED*      19 Filed
                                   Document     11/19/20
                                            9 Filed      PagePage
                                                    10/15/20  16 of16
                                                                    22of 22
CaseCase  3:20-cr-30033-MGM
     3:20-cr-30033-MGM        Document
                         *SEALED*      19 Filed
                                   Document     11/19/20
                                            9 Filed      PagePage
                                                    10/15/20  17 of17
                                                                    22of 22
Case 3:20-cr-30033-MGM Document 19 Filed 11/19/20 Page 18 of 22
Case 3:20-cr-30033-MGM Document 19 Filed 11/19/20 Page 19 of 22
Case 3:20-cr-30033-MGM Document 19 Filed 11/19/20 Page 20 of 22
CaseCase  3:20-cr-30033-MGM
     3:20-cr-30033-MGM        Document
                         *SEALED*      19 Filed
                                   Document     11/19/20
                                            9 Filed      PagePage
                                                    10/15/20  21 of21
                                                                    22of 22
Case 3:20-cr-30033-MGM Document 19 Filed 11/19/20 Page 22 of 22
